THE STATE OF SOUTH CAROLINA 

                        In The Supreme Court 


            In the Matter of Joel Thomas Broome, Respondent.

            Appellate Case No. 2014-002480


                              Opinion No. 27492 

              Submitted February 3, 2015 – Filed February 11, 2015 



                           DEFINITE SUSPENSION


            Lesley M. Coggiola, Disciplinary Counsel, and Joseph P.
            Turner, Jr., Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Henry Morris Anderson, Jr., of Anderson Law Firm, PA,
            of Florence, for Respondent.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel have entered into an Agreement for Discipline by Consent
(Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a public reprimand or definite suspension up to one (1) year.
Respondent requests that any suspension be imposed retroactively to October 9,
2013, the date of his interim suspension. In the Matter of Broome, 405 S.C. 621,
749 S.E.2d 114 (2013). We accept the Agreement and suspend respondent from
the practice of law in this state for six (6) months, retroactive to the date of his
interim suspension. The facts, as set forth in the Agreement, are as follows.

                                       Facts

On September 27, 2013, respondent was arrested and charged with Criminal
Sexual Conduct - Third Degree. On October 9, 2013, the Court placed respondent
on interim suspension. Id.
On March 17, 2014, respondent pled guilty to Assault and Battery - Third Degree.
He was sentenced to thirty (30) days in jail, suspended upon service of six months
of probation.1 As part of his probation, an evaluation for substance abuse, anger,
and sexual deviance was performed. After testing, the evaluator did not classify
respondent with a substance abuse diagnosis and determined respondent did not
need to participate in a substance abuse class or alcohol counseling. Regarding
respondent's risk for sexual offense, the evaluator determined respondent has low
risk indicators, suggesting respondent would not knowingly violate his own or
another person's boundaries.

                                          Law

Respondent admits that by his conduct he has violated the following provisions of
the Rules of Professional Conduct, Rule 407, SCACR: Rule 8.4(a) (it is
professional misconduct for lawyer to violate Rules of Professional Conduct) and
Rule 8.4(c) (it is professional misconduct for lawyer to commit criminal act
involving moral turpitude).

Respondent also admits he has violated the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(1) (it shall be ground for
discipline for lawyer to violate Rules for Professional Conduct).

                                   Conclusion

We accept the Agreement for Discipline by Consent and impose a six (6) month
suspension, retroactive to the date of respondent's interim suspension. Id.
Within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that he has complied with Rule 30 of
Rule 413, SCACR.

DEFINITE SUSPENSION.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.



1
    Respondent has completed probation.